713 P.2d 688 (1986)
77 Or.App. 506
Terry Allen HETRICK, Appellant,
v.
J.C. KEENEY, Superintendent, Oregon State Penitentiary, Respondent.
153,250; CA A35783.
Court of Appeals of Oregon.
Submitted on Record and Briefs October 21, 1985.
Decided January 29, 1986.
Review Denied April 16, 1986.
Reconsideration Denied March 28, 1986.
Eric R. Johansen, Salem, filed the brief for appellant.
Dave Frohnmayer, Atty. Gen., James E. Mountain, Jr., Sol. Gen., and Robert J. Jackson, Asst. Atty. Gen., Salem, filed the brief for respondent.
Before GILLETTE, P.J., and VAN HOOMISSEN and YOUNG, JJ.
PER CURIAM.
Plaintiff appeals the trial court's denial of his petition for post-conviction relief. He alleged that his counsel in an earlier post-conviction proceeding failed to provide adequate assistance because he did not raise certain issues and did not appeal the adverse judgment. In this case, the trial court granted summary judgment for defendant. We affirm.
The grounds for post-conviction relief are found in ORS 138.530(1). As relevant to that case, they all must involve "[a] substantial denial [of a constitutional right] in the proceedings resulting in petitioner's conviction, or in the appellate review thereof, * * *." ORS 138.530(1)(a). (Emphasis supplied.) The alleged inadequacy of prior post-conviction counsel is not one of the enumerated grounds. Therefore, petitioner is not entitled to post-conviction relief.
Affirmed.